Appendix -

Letter advising Paul Padilla Jr., of his right under Anders v. Cal#ornia

Page 9

 

LAW OFFICES OF

JAMES L. BRUNER

81 18 Datapoint Dr
San Antonio, Texas 78229

Telephone (210) 73 6-2291 Fax: (21 0) 73 6-45 03

August 30, 2016

Mr. Paul Padilla

SID# 53 8996

TDS#05012676

Bexar County Detention Center
200 Cornal St.

San Antonio, Texas 78207

Re: Paul Padilla Jr
Appeal No. (}4-16-00389-CR
Cause No. 2014-CR-21 12

Dear Mr. Padilla:

l arn the attorney who has been appointed in this case. This letter is to advise you that I
have completed my review of your appellate case, and have determined that your case presents no
errors that merit an appeal ln other Words, I have not been able to find any errors in the record that
Would support a reversal of your case.

I am enclosing a copy of the brief that l have drafted and tiled, Which reflects the fact that I
was unable to find reversible error. I have also enclosed a copy of my Motion to Withdraw, Which
l Eled with the appellate court. Such action is required where an appointed appellate attorney
asserts that there are no meritorious points of error.

You have the right to review the record to see if you can find any error, and you may tile a
brief of your own. The Court of Appeals should be sending you a scheduling order relating to
when your brief Would be due. Typically, you will have 30 to 60 days from the date of the
scheduling order to tile a pro se brief if you choose to do so. If you decide to write your own brief,
you may request a copy of the record from the Bexar County Distriet Clerk. To do so, you Will
need to contact the clerk at (210) 335-2113. The mailing address is Ms. Donna Kay McKinney,

Page 9

 

Bexar County District Clerk, Transcripts and Appeals Section, Paul Elizondo Tower, 101 Nueva
St., San Antonio, Tx 78205. The Fourth Court oprpeals may be contacted at (210) 335-2635,
and their address is: Fourth Court of Appeals, Cadena-Reeves Justice Center, 300 Dolorosa St.,
Suite 3200, San Antonio, Texas 78205-3037. '

If the Fourth Court of Appeals sustains my conclusion that the appeal is frivolous, you may
challenge the finding by filing a petition for discretionary review With the Court of Criminal
Appeals of Texas. The granting of a petition is completely discretionary with the Court of
Crirninal Appeals. They may or may not grant a petition and hear your case, for Whatever reason
they choose.

This concludes my representation of you on this matter, other than to advise you of your
further rights atter the Court of Appeals makes its decision l Will however stand ready to answer
any questions about the process that you may have. Good Luc .

Sincerely,

ppg/low

es L. Bruner

Enclosures
Certiiied Mail - return receipt requested

Certitied No. 7015 1520 0002 3768 8993
JLB/vv

Page l|]